UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 QUAKER CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) Pennsylvania 23-0993790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Quaker Park, 901 E. Hector Street, Conshohocken, Pennsylvania 19428 – 2380 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-832-4000 Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares of Common Stock Outstanding on September 30, 2011 QUAKER CHEMICAL CORPORATION AND CONSOLIDATED SUBSIDIARIES Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheet at September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statement of Income for the Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures about Market Risk 27 Item4. Controls and Procedures 28 PARTII. OTHER INFORMATION 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item6. Exhibits 30 Signatures 30 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Quaker Chemical Corporation Condensed Consolidated Balance Sheet Unaudited (Dollars in thousands, except par value and share amounts) September 30, 2011 December 31, 2010* ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Raw materials and supplies Work-in-process and finished goods Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangible assets, net Investments in associated companies Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term borrowings and current portion of long-term debt $ $ Accounts and other payables Accrued compensation Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other non-current liabilities Total liabilities Equity Common stock $1 par value; authorized 30,000,000 shares; issued and outstanding 2011 – 12,875,113 shares; 2010 – 11,492,142 shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Total Quaker shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ * Condensed from audited financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Income Unaudited Unaudited (Dollars in thousands, (Dollars in thousands, except per except per share and share amounts) share and share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Non-income tax contingency charge — — CEO transition costs — — Operating income Other income (expense), net Interest expense Interest income Income before taxes and equity in net income of associated companies Taxes on income before equity in net income of associated companies Income before equity in net income of associated companies Equity in net income of associated companies Net income Less: Net income attributable to noncontrolling interest Net income attributable to Quaker Chemical Corporation $ Per share data: Net income attributable to Quaker Chemical Corporation Common Shareholders – basic $ Net income attributable to Quaker Chemical Corporation Common Shareholders – diluted $ Dividends declared $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Cash Flows Unaudited (Dollars in thousands) For the Nine Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Equity in undistributed earnings of associated companies, net of dividends Deferred compensation and other, net Stock-based compensation Non-cash gain from purchase of equity affiliate — Gain on disposal of property, plant and equipment Insurance settlement realized Pension and other postretirement benefits (Decrease) increase in cash from changes in current assets and current liabilities, net of acquisitions: Accounts receivable Inventories Prepaid expenses and other current assets Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities Investments in property, plant and equipment Payments related to acquisitions, net of cash acquired Proceeds from disposition of assets Insurance settlement received and interest earned 61 Change in restricted cash, net Net cash used in investing activities Cash flows from financing activities Net decrease in short-term borrowings Proceeds from long-term debt — 29 Repayment of long-term debt Dividends paid Stock options exercised, other Excess tax benefit related to stock option exercises Proceeds from sale of common stock, net of related expenses — Net cash provided by (used in) financing activities Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosures: Non-cash activities: Restricted insurance receivable (See also Note 13 of Notes to Condensed Consolidated Financial Statements) $ — $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements (Dollars in thousands, except per share amounts) (Unaudited) Note 1 – Condensed Financial Information The condensed consolidated financial statements included herein are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and the United States Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring adjustments, except as discussed below) which are necessary for a fair statement of the financial position, results of operations and cash flows for the interim periods. The results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended December31, 2010. During the third quarter of 2011, the Company purchased the remaining ownership interest in its Mexican equity affiliate.In connection with this purchase, the Company revalued its previously held ownership interest to its fair value, resulting in a one-time, non-cash gain of approximately $2,718 or approximately $0.22 per diluted share. During the third quarter of 2010, the Company incurred a net charge of approximately $3,581, or approximately $0.21 per diluted share, related to a non-income tax contingency.Refer to Note 13 for further information. The Company recognized certain costs related to the retirement of the Company’s former CEO. Included in these costs was a final charge of $1,317, or approximately $0.08 per diluted share, recorded in the third quarter of 2010 related to the former CEO’s supplemental retirement plan. Effective January 1, 2010, the Venezuelan economy was considered to be hyperinflationary under generally accepted accounting principles in the United States, since it has experienced a rate of general inflation in excess of 100% over the latest three-year period, based upon the blended Consumer Price Index and National Consumer Price Index.Accordingly, all gains and losses resulting from the remeasurement of the Company’s Venezuelan 50% equity affiliate (Kelko Quaker Chemical, S.A.) are required to be recorded directly in the statement of operations.On January 8, 2010, the Venezuelan government announced the devaluation of the Bolivar Fuerte.As a result of the devaluation, the Company recorded a charge of approximately $0.03 per diluted share in the first quarter of 2010. As part of the Company’s chemical management services, certain third-party product sales to customers are managed by the Company. Where the Company acts as principal, revenue is recognized on a gross reporting basis at the selling price negotiated with customers. Where the Company acts as an agent, such revenue is recorded using net reporting as service revenues, at the amount of the administrative fee earned by the Company for ordering the goods. Third-party products transferred under arrangements resulting in net reporting totaled $37,787 and $42,560 for the nine months ended September 30, 2011 and 2010, respectively. Note 2 – Recently Issued Accounting Standards The FASB updated its guidance in June 2011 regarding presentation of comprehensive income.Comprehensive income will be required to be presented with the Consolidated Statement of Income or as a separate financial statement immediately following the Consolidated Statement of Income.Presentation of comprehensive income will no longer be presented as part of the Statement of Shareholders’ Equity.The guidance is effective for annual and interim fiscal periods beginning after December 15, 2011.The Company is currently evaluating the effect of this guidance. The FASB updated its guidance in May 2011 regarding disclosures pertaining to assets and liabilities measured at fair value.The guidance requires quantitative measures regarding unobservable inputs for Level 3 assets and liabilities.Additionally, the guidance requires a sensitivity analysis regarding those inputs. The guidance is effective for annual and interim fiscal periods beginning after December 15, 2011.The Company is currently evaluating the effect of this guidance. The FASB updated its guidance in September 2011 regarding goodwill impairment testing.The updated guidance permits a Company to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value.If the Company determines that their reporting units’ fair value is more than likely above its carrying value, no further impairment testing would be required.However, if the Company concludes otherwise, then the first step of the traditional two-step goodwill impairment test is required to be performed.The guidance is effective for annual and interim fiscal periods beginning after December 15, 2011, with early adoption permitted if an entity’s financial statements have not been issued as of the date of the entity’s interim or annual impairment test.The Company elected to test goodwill for impairment under the traditional two-step method during the current year but is currently evaluating the effect of this guidance for future applicability. 6 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 3 – Income Taxes and Uncertain Income Tax Positions The Company's year-to-date 2011 effective tax rate of 27.1% was higher than the year-to-date 2010 effective tax rate of 25.8%.Both year-to-date effective tax ratesreflect the derecognition of uncertain tax positions due to the expiration of applicable statutes of limitations for certain tax years of approximately $0.14 and $0.15 per diluted share for 2011 and 2010, respectively. The most significant other item affecting the comparison of year-to-date effective tax rates is a change in the mix of income among tax jurisdictions. The FASB’s guidance regarding accounting for uncertainty in income taxes prescribes the recognition threshold and measurement attributes for financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. The guidance further requires the determination of whether the benefits of tax positions will be more likely than not sustained upon audit based upon the technical merits of the tax position. For tax positions that are determined to be more likely than not sustained upon audit, a company recognizes the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement in the financial statements. For tax positions that are not determined to be more likely than not sustained upon audit, a company does not recognize any portion of the benefit in the financial statements. Additionally, the guidance provides for derecognition, classification, penalties and interest, accounting in interim periods, disclosure and transition. At December 31, 2010, the Company’s cumulative liability for gross unrecognized tax benefits was $10,464. As of September 30, 2011, the Company’s cumulative liability for gross unrecognized tax benefits was $10,548. The Company continues to recognize interest and penalties associated with uncertain tax positions as a component of taxes on income in its Consolidated Statement of Income. The Company had accrued $1,824 for cumulative interest and $857 for cumulative penalties at December 31, 2010. The Company has recognized $63 and $122 for interest and $110 and $535 for penalties on its Consolidated Statement of Income for the three and nine months ended September 30, 2011, respectively, and, as of September 30, 2011, the Company had accrued $1,954for cumulative interest and $1,378 for cumulative penalties. During the three and nine months ended September 30, 2011, the Company derecognized uncertain tax positions due to expiration of the applicable statutes of limitations for certain tax years of approximately $424 and $1,382, respectively. The Company estimates that during the year ending December 31, 2011 it will reduce its cumulative liability for gross unrecognized tax benefits by approximately $1,600 due to the expiration of the statute of limitations with regard to certain tax positions. This estimated reduction in the cumulative liability for unrecognized tax benefits does not consider any increase in liability for unrecognized tax benefits with regard to existing tax positions or any increase in cumulative liability for unrecognized tax benefits with regard to new tax positions for the year ending December 31, 2011. The Company and its subsidiaries are subject to U.S. Federal income tax, as well as the income tax of various state and foreign tax jurisdictions. Tax years that remain subject to examination by major tax jurisdictions include the Netherlands from 2005, United Kingdom, Italy and Brazil, from 2006, Spain from 2007, the United States from 2008, China from 2009 and various domestic state tax jurisdictions from 1993. Note 4 – Fair Value Measurements The FASB’s guidance regarding fair value measurements establishes a common definition for fair value to be applied to guidance requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements.The guidance does not require any new fair value measurements, but rather applies to all other accounting guidance that requires or permits fair value measurements. 7 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) The guidance utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. The Company values its interest rate swaps, company-owned life insurance policies and various deferred compensation assets and liabilities, acquisition-related consideration and an obligation related to a non-competition agreement at fair value.The Company’s assets and liabilities subject to fair value measurement are as follows (in thousands): Fair Value Measurements at September 30, 2011 Fair Value Using Fair Value Hierarchy as of Assets September 30, 2011 Level 1 Level 2 Level 3 Company-owned life insurance $ $ — $ $ — Company-owned life insurance - Deferred compensation assets — — Other deferred compensation assets Large capitalization registered investment companies 57 57 — — Mid capitalization registered investment companies 4 4 — — Small capitalization registered investment companies 6 6 — — International developed and emerging markets registered investment companies 31 31 — — Fixed income registered investment companies 8 8 — — Total $ — Fair Value Measurements at September 30, 2011 Fair Value Using Fair Value Hierarchy as of Liabilities September 30, 2011 Level 1 Level 2 Level 3 Deferred compensation liabilities Large capitalization registered investment companies $ $ $ — $ — Mid capitalization registered investment companies 74 74 — — Small capitalization registered investment companies 60 60 — — International developed and emerging markets registered investment companies — — Fixed income registered investment companies 50 50 — — Fixed general account — — Interest rate derivatives — — Acquisition-related consideration — — Obligation related to a non-competition agreement — — Total $ 8 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Fair Value Measurements at December 31, 2010 Fair Value Using Fair Value Hierarchy as of Assets December 31, 2010 Level 1 Level 2 Level 3 Company-owned life insurance $ $ — $ $ — Company-owned life insurance - Deferred compensation assets — — Other deferred compensation assets Large capitalization registered investment companies 69 69 — — Mid capitalization registered investment companies 4 4 — — Small capitalization registered investment companies 8 8 — — International developed and emerging markets registered investment companies 40 40 — — Fixed income registered investment companies 10 10 — — Total $ — Fair Value Measurements at December 31, 2010 Fair Value Using Fair Value Hierarchy as of Liabilities December 31, 2010 Level 1 Level 2 Level 3 Deferred compensation liabilities Large capitalization registered investment companies $ $ $ — $ — Mid capitalization registered investment companies 88 88 — — Small capitalization registered investment companies 71 71 — — International developed and emerging markets registered investment companies — — Fixed income registered investment companies 52 52 — — Fixed general account — — Interest rate derivatives — — Acquisition-related consideration — — Total $ The fair values of Company-owned life insurance (“COLI”) and COLI deferred compensation assets are based on quotes for like instruments with similar credit ratings and terms.The fair values of other deferred compensation assets and liabilities are based on quoted prices in active markets, with the exception of the fixed general account, which is based on quotes for like instruments with similar credit ratings and terms.The fair values of interest rate derivatives are based on quoted market prices from various banks for similar instruments.The fair value of acquisition-related consideration is based on unobservable inputs and is classified as Level 3.Significant inputs and assumptions are management’s estimate of the probability of the earnouts ultimately being met/paid and the discount rate used to present value the liabilities.The fair value of the obligation related to a non-competition agreement is based on unobservable inputs and is classified as Level 3.Significant inputs and assumptions are management’s estimate of the discount rate used to present value the liability. Changes in the fair value of the Level 3 liabilities during the nine months ended September 30, 2011 was as follows: Non-competition Earnout Hold-back Agreement Summit Tecniquimia Obligation Total Balance at December 31, 2010 $ $ — $ — $ Purchases, sales, acquisitions and settlements, net — Interest accretion 62 13 Payments — — Balance at September 30, 2011 $ 9 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 5 – Hedging Activities The Company is exposed to the impact of changes in interest rates, foreign currency fluctuations, changes in commodity prices and credit risk.The Company does not use derivative instruments to mitigate the risks associated with foreign currency fluctuations, changes in commodity prices or credit risk.Quaker uses interest rate swaps to mitigate the impact of changes in interest rates.The swaps convert a portion of the Company’s variable interest rate debt to fixed interest rate debt and are designated as cash flow hedges and reported on the balance sheet at fair value.The effective portions of the hedges are reported in Other Comprehensive Income (“OCI”) until reclassified to earnings during the same period the hedged item affects earnings.The Company has no derivatives designated as fair value hedges and only has derivatives designated as hedging instruments under the FASB’s guidance.The notional amount of the Company’s interest rate swaps was $15,000 as of September 30, 2011 and December 31, 2010. Information about the Company’s interest rate derivatives is as follows (in thousands of dollars): Fair Value September 30, December 31, Balance Sheet Location Derivatives designated as cash flow hedges: Interest rate swaps Other current liabilities $ $ — Interest rate swaps Other non-current liabilities — $ $ Cash Flow Hedges Interest Rate Swaps Three Months Ended Nine Months Ended September 30, September 30, Amount of Gain Recognized in Accumulated OCI on Derivative (Effective Portion) $ Amount and Location of Loss Reclassified from Accumulated OCI into Income (Effective Portion) Interest Expense $ Note 6 – Stock-Based Compensation The Company recognized approximately $2,675 of share-based compensation expense for the nine months ended September 30, 2011. The compensation expense was comprised of $360 related to stock options, $1,031 related to nonvested stock awards, $33 related to the Company’s Employee Stock Purchase Plan, $1,206 related to the Company’s non elective 401(k) matching contribution and a portion of its elective 401(k) matching contribution in stock, and $45 related to the Company’s Director Stock Ownership Plan. Based on historical experience, the Company has assumed a forfeiture rate of 13% on the nonvested stock. The Company will record additional expense if the actual forfeiture rate is lower than estimated, and will record a recovery of prior expense if the actual forfeiture is higher than estimated. The Company has a long-term incentive program (“LTIP”) for key employees which provides for the granting of options to purchase stock at prices not less than market value on the date of the grant.Most options become exercisable between one and three years after the date of the grant for a period of time as determined by the Company but not to exceed seven years from the date of grant.Common stock awards issued under the LTIP program are subject only to time vesting over a three to five-year period. In addition, as part of the Company’s Global Annual Incentive Plan (“GAIP”), nonvested shares may be issued to key employees, which generally vest over a two to five-year period. 10 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Stock option activity under all plans is as follows: Weighted Average Weighted Average Remaining Number of Exercise Price per Contractual Shares Share Term (years) Balance at December 31, 2010 $ Options granted Options exercised Options forfeited Balance at September 30, 2011 $ Exercisable at September 30, 2011 $ As of September 30, 2011, the total intrinsic value of options outstanding was approximately $3,306, and the total intrinsic value of exercisable options was $1,766.Intrinsic value is calculated as the difference between the current market price of the underlying security and the strike price of a related option. A summary of the Company’s outstanding stock options at September 30, 2011 is as follows: Weighted Weighted Number Weighted Number Average Average Exercisable Average Range of Outstanding Contractual Exercise at Exercise Exercise Prices at 9/30/2011 Life Price 9/30/2011 Price $ - $ - $ — $ - $ $ - $ $ - $ — $ - $ — — As of September 30, 2011, unrecognized compensation expense related to options granted during 2009 was $44, for options granted during 2010 was $287 and for options granted in 2011 was $402. During the first quarter of 2011, the Company granted 36,835 stock options under the Company’s LTIP plan that are subject only to time vesting over a three-year period.For the purposes of determining the fair value of stock option awards, the Company uses the Black-Scholes option pricing model and the assumptions set forth in the table below: Dividend Yield % Expected Volatility % Risk-free interest rate % Expected term (years) Expected forfeiture rate % Approximately $97 of expense was recorded on these options during the first nine months of 2011. The fair value of these awards is amortized on a straight-line basis over the vesting period of the awards. 11 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Nonvested shares granted under the Company’s LTIP plans are shown below: Weighted Average Grant Number of Date Fair Value Shares (per share) Nonvested awards, December 31, 2010 $ Granted $ Vested $ Forfeited $ Nonvested awards, September 30, 2011 $ The fair value of the nonvested stock is based on the trading price of the Company’s common stock on the date of grant. The Company adjusts the grant date fair value for expected forfeitures based on historical experience for similar awards.As of September 30, 2011, unrecognized compensation expense related to these awards was $2,010 to be recognized over a weighted average remaining period of 2.00years. Nonvested shares granted under the Company’s GAIP plan are shown below: Weighted Average Grant Number of Date Fair Value Shares (per share) Nonvested awards, December 31, 2010 $ Granted — $ — Vested — $ — Forfeited $ Nonvested awards, September 30, 2011 $ As of September 30, 2011, unrecognized compensation expense related to these awards was $81, to be recognized over a weighted average remaining period of 0.50 years. Employee Stock Purchase Plan In 2000, the Board adopted an Employee Stock Purchase Plan (“ESPP”) whereby employees may purchase Company stock through a payroll deduction plan. Purchases are made from the plan and credited to each participant’s account at the end of each month, the “Investment Date.” The purchase price of the stock is 85% of the fair market value on the Investment Date. The plan is compensatory and the 15% discount is expensed on the Investment Date. All employees, including officers, are eligible to participate in this plan. A participant may withdraw all uninvested payment balances credited to a participant’s account at any time by giving written notice to the Company. An employee whose stock ownership of the Company exceeds five percent of the outstanding common stock is not eligible to participate in this plan. 2003 Director Stock Ownership Plan In March 2003, the Company’s Board of Directors approved a stock ownership plan for each member of the Company’s Board to encourage the Directors to increase their investment in the Company. The Plan was effective on the date it was approved and remains in effect for a term of ten years or until it is earlier terminated by the Board. The maximum number of shares of Common Stock which may be issued under the Plan is 75,000, subject to certain conditions that the Compensation/Management Development Committee (the “Committee”) may elect which would adjust the number of shares. As of September 30, 2011, the Committee has not made any elections to adjust the shares under this plan. Each Director is eligible to receive an annual retainer for services rendered as a member of the Board of Directors. Currently, each Director who owns less than 7,500 shares of Company Common Stock is required to receive 75% of the annual retainer in Common Stock and 25% of the annual retainer in cash. Each Director who owns 7,500 or more shares of Company Common Stock may elect to receive payment of a percentage (up to 100%) of the annual retainer in shares of common stock. Currently, the annual retainer is $40.The number of shares issued in payment of the fees is calculated based on an amount equal to the average of the closing prices per share of Common Stock as reported on the composite tape of the New York Stock Exchange for the two trading days immediately preceding the retainer payment date. The retainer payment date is June1. 12 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 7 – Earnings Per Share The Company applies FASB’s guidance regarding the calculation of earnings per share using the two-class method.The Company includes nonvested stock awards with rights to non-forfeitable dividends as part of its basic weighted average share calculation. The following table summarizes earnings per share (EPS) calculations: Three Months Ended Nine Months Ended September 30, September 30, Basic Earnings per Common Share Net income attributable to Quaker Chemical Corporation $ Less: income allocated to participating securities Net income available to common shareholders $ Basic weighted average common shares outstanding Basic earnings per common share $ Diluted Earnings per Common Share Net income attributable to Quaker Chemical Corporation $ Less: income allocated to participating securities Net income available to common shareholders $ Basic weighted average common shares outstanding Effect of dilutive securities, employee stock options Diluted weighted average common shares outstanding Diluted earnings per common share $ The following number of stock options are not included in diluted earnings per share since the effect would have been anti-dilutive: 15,740 and 0 for the three months ended September 30, 2011 and 2010, and 11,356 and 0 for the nine months ended September 30, 2011 and 2010, respectively. Note 8 – Business Segments The Company organizes its segments by type of product sold.The Company’s reportable segments are as follows: (1) Metalworking process chemicals – industrial process fluids for various heavy industrial and manufacturing applications. (2) Coatings – temporary and permanent coatings for metal and concrete products and chemical milling maskants. (3) Other chemical products – other various chemical products. Segment data includes direct segment costs as well as general operating costs. 13 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) The table below presents information about the reported segments: Three Months Ended Nine Months Ended September 30, September 30, Metalworking Process Chemicals Net sales $ Operating income for reportable segments Coatings Net sales Operating income for reportable segments Other Chemical Products Net sales Operating income (loss) for reportable segments 32 71 Total Net sales Operating income for reportable segments Non-operating expenses Non-income tax related contingency charge — — CEO transition costs — — Amortization Interest expense Interest income Other income (loss), net Consolidated income before taxes and equity in net income of associated companies $ Operating income is comprised of revenue less related costs and expenses. Non-operating items primarily consist of general corporate expenses identified as not being a cost of operation, interest expense, interest income, and license fees from non-consolidated affiliates. 14 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 9 – Equity, Noncontrolling Interest and Comprehensive Income The following table presents the changes in equity, noncontrolling interest and comprehensive income for the three and nine months ended September 30, 2011 and 2010: Accumulated Capital in Other Common Excess of Retained Comprehensive Noncontrolling Comprehensive Stock Par Value Earnings Income (Loss) Interest Income Total Balance at June 30, 2011 $ Net income — — $ Currency translation adjustments — — — Defined benefit retirement plans — Current period changes in fair value of derivatives — Unrealized loss on available-for-sale securities — Comprehensive loss Comprehensive income attributable to noncontrolling interest Comprehensive loss attributable to Quaker Chemical Corporation $ Dividends ($0.24 per share) — Share issuance and equity-based compensation plans 52 — — — Excess tax benefit from stock option exercises — Balance at September 30, 2011 $ Balance at June 30, 2010 $ Net income — — $ Currency translation adjustments — — — Defined benefit retirement plans — Current period changes in fair value of derivatives — Unrealized loss on available-for-sale securities — — — 13 — 13 Comprehensive income Comprehensive loss attributable to noncontrolling interest Comprehensive income attributable to Quaker Chemical Corporation $ Dividends ($0.235 per share) — Share issuance and equity-based compensation plans — — — Excess tax benefit from stock option exercises — Balance at September 30, 2010 $ 15 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Accumulated Capital in Other Common Excess of Retained Comprehensive Noncontrolling Comprehensive Stock Par Value Earnings Income (Loss) Interest Income Total Balance at December 31, 2010 $ Net income — — — $ Currency translation adjustments — — — Defined benefit retirement plans — — — 12 — 12 Current period changes in fair value of derivatives — Unrealized gain on available-for-sale securities — Comprehensive income Comprehensive loss attributable to noncontrolling interest Comprehensive income attributable to Quaker Chemical Corporation $ Dividends ($0.71 per share) — Stock offering, net of related expenses — — — Share issuance and equity-based compensation plans — — — Excess tax benefit from stock option exercises — Balance at September 30, 2011 $ Balance at December 31, 2009 $ Net income — — $ Currency translation adjustments — — — Defined benefit retirement plans — Current period changes in fair value of derivatives — Unrealized loss on available-for-sale securities — — — 4 — 4 Comprehensive income Comprehensive loss attributable to noncontrolling interest Comprehensive income attributable to Quaker Chemical Corporation $ Dividends ($0.70 per share) — Share issuance and equity-based compensation plans — — — Excess tax benefit from stock option exercises — Balance at September 30, 2010 $ During the first nine months of 2011, the Company recorded $153 of excess tax benefits in capital in excess of par value on its Condensed Consolidated Balance Sheet, related to stock option exercises. During the first nine months of 2010, the Company recorded $2,294 of these benefits.Prior to the first quarter of 2010, the Company’s actual taxable income in affected jurisdictions was not sufficient to recognize these benefits, while the Company’s full-year 2010 taxable income was sufficient to recognize these benefits.As a result, the Company recognized these benefits as a cash inflow from financing activities in its Condensed Consolidated Statement of Cash Flows which represents the Company’s estimate of cash savings through September 30, 2011 and 2010, respectively. The Company sold 1,265,000 shares of its common stock during the second quarter of 2011.The Company received proceeds of $48,143, net of related offering expenses, commissions and underwriting fees.The Company used the proceeds to repay a portion of its revolving credit line during the second quarter of 2011. 16 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 10 – Business Acquisitions In July 2010, the Company completed the acquisition of the assets of D.A. Stuart’s U.S. aluminum hot rolling oil business from Houghton International for $6,793. This acquisition strategically strengthens the Company’s position in the non-ferrous industry, as the acquired product portfolio is complementary to its existing business. The Company allocated $2,351 to intangible assets, comprised of customer lists, to be amortized over 15 years; trade names, to be amortized over 10 years; and a trademark, to be amortized over one year.In addition, the Company recorded $3,133 of goodwill, all of which will be tax-deductible, and was assigned to the metalworking process chemicals segment. In December 2010, the Company completed the acquisition of Summit Lubricants, Inc. for approximately $29,116, subject to certain post closing adjustments.The Company paid an additional $717 in the second quarter of 2011 to complete post closing adjustments.Summit Lubricants manufactures and distributes specialty greases and lubricants and is complementary to the Company’s existing business.The Company allocated $17,100 to intangible assets, comprised of formulations, to be amortized over 15 years; customer lists, to be amortized over 20 years; a non-competition agreement, to be amortized over 5 years; and a trademark, which was assigned an indefinite life.In addition, the Company recorded $3,804 of goodwill, all of which will be tax deductible, and was assigned to the metalworking process chemicals segment.Liabilities assumed include an earnout to be paid to the former shareholders if certain earnings targets are met by the end of 2013. In July 2011, the Company purchased the remaining 60% ownership interest in TecniQuimia Mexicana, S.A. de C.V., the Company’s Mexican equity affiliate for approximately $10,500.As part of the acquisition, the Company recorded a one-time non-cash gain in other income of approximately $2,718 to revalue the previously held ownership interest in TecniQuimia to its fair value. The acquisition strengthens the Company’s position in the growing Mexican market.The Company allocated $3,556 of intangible assets, comprised of trade names and trademarks, to be amortized over 5 years; and customer lists, to be amortized over 20 years.In addition, the Company recorded $6,773 of goodwill, none of which will be tax deductible, and was assigned to the metalworking process chemicals segment.Liabilities assumed include a hold-back of consideration to be paid to the former shareholders at one year from the purchase date, absent the occurrence of unforeseen obligations. The following tables show the allocation of the purchase price of the assets and liabilities acquired as of September 30, 2011 and December 31, 2010.The pro forma results of operations and certain other items related to the acquisitions have not been provided because the effects were not material: Quaker Tecniquimia Current assets $ Fixed assets Intangibles Goodwill Other long-term assets Total assets purchased Current liabilities Long-term liabilities Present value of hold-back Total liabilities assumed Additional minimum pension liability Total equity assumed Fair value of previously held equity interest Cash paid for acquisitions $ 17 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) D.A. Summit Stuart Lubricants Total Current assets $ $ $ Fixed assets Intangibles Goodwill * Total assets purchased Current liabilities — Earnout — Total liabilities assumed — Cash paid for acquisitions $ $ * $ * - Included in the 2010 acquisition of Summit is a $717 post closing adjustment paid in the second quarter of 2011. Subsequent to September 30, 2011, the Company acquired G.W. Smith & Sons, Inc. for approximately $13,324 in cash subject to a post-closing working capital adjustment and a $1,000 hold-back of consideration.G.W. Smith manufactures and distributes high quality die casting lubricants and metalworking fluids and is complementary to the Company’s existing business. Note 11 – Goodwill and Other Intangible Assets The Company completed its annual impairment assessment as of the end of third quarter of 2011 and no impairment charge was warranted.The Company has recorded no impairment charges in the past.The changes in carrying amount of goodwill for the nine months ended September 30, 2011 are as follows: Metalworking Process Chemicals Coatings Total Balance as of December 31, 2010 $ $ $ Goodwill additions — Currency translation adjustments — Balance as of September 30, 2011 $ $ $ Gross carrying amounts and accumulated amortization for definite-lived intangible assets as of September 30, 2011 and December 31, 2010 are as follows: Gross Carrying Accumulated Amount Amortization Amortized intangible assets Customer lists and rights to sell $ Trademarks and patents Formulations and product technology Other Total $ 18 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) The Company recorded $1,596 and $736 of amortization expense in the nine months ended September 30, 2011 and 2010, respectively. Estimated annual aggregate amortization expense for the current year and subsequent five years is as follows: For the year ended December 31, 2011 $ For the year ended December 31, 2012 $ For the year ended December 31, 2013 $ For the year ended December 31, 2014 $ For the year ended December 31, 2015 $ For the year ended December 31, 2016 $ The Company has two indefinite-lived intangible assets totaling $1,100 for trademarks recorded in connection with the Company’s 2002 acquisition of Epmar and its 2010 acquisition of Summit Lubricants. Note 12 – Pension and Other Postretirement Benefits The components of net periodic benefit cost for the three and nine months ended September 30,2011 and 2010 are as follows: Three Months Ended September 30, Nine Months Ended September 30, Other Other Postretirement Postretirement Pension Benefits Benefits Pension Benefits Benefits Service cost $ $ $
